                                                                                                                         1    Abran E. Vigil
                                                                                                                              Nevada Bar No. 7548
                                                                                                                         2    Joseph P. Sakai
                                                                                                                              Nevada Bar No. 13578
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         5    Facsimile: (702) 471-7070
                                                                                                                              vigila@ballardspahr.com
                                                                                                                         6
                                                                                                                              Attorneys for Plaintiff The Bank of
                                                                                                                         7    New York Mellon, f/k/a the Bank of
                                                                                                                              New York, as Trustee for the
                                                                                                                         8    Certificateholders of CWALT, Inc.,
                                                                                                                              Alternative Loan Trust 2006-OA7,
                                                                                                                         9    Mortgage Pass-Through Certificates,
                                                                                                                              Series 2006-OA7
                                                                                                                         10

                                                                                                                         11                             UNITED STATES DISTRICT COURT
                                                                                                                         12                                      DISTRICT OF NEVADA
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                              THE BANK OF NEW YORK MELLON,
BALLARD SPAHR LLP




                                                                                                                              f/k/a THE BANK OF NEW YORK, AS               Case No. 2:16-cv-2719
                                                                                                                         14   TRUSTEE FOR THE
                                                                                                                              CERTIFICATEHOLDERS OF CWALT,
                                                                                                                         15   INC., ALTERNATIVE LOAN TRUST                 STIPULATION AND ORDER TO
                                                                                                                              2006-OA7, MORTGAGE PASS-                     EXTEND TIME TO RESPOND TO
                                                                                                                         16   THROUGH CERTIFICATES, SERIES                 DEFENDANT POSHBABY LLC’S
                                                                                                                              OA7,                                         MOTION FOR SUMMARY JUDGMENT
                                                                                                                         17
                                                                                                                                                    Plaintiff,
                                                                                                                         18
                                                                                                                              vs.
                                                                                                                         19
                                                                                                                              POSHBABY LLC SERIES 3511 DESERT
                                                                                                                         20   CLIFF #201, a Nevada limited liability
                                                                                                                              company; CLIFF SHADOWS
                                                                                                                         21   HOMEOWNERS’ ASSOCIATION, a
                                                                                                                              Nevada non-profit corporation,
                                                                                                                         22
                                                                                                                                                    Defendants.
                                                                                                                         23

                                                                                                                         24          Plaintiff The Bank of New York Mellon, f/k/a the Bank of New York, as Trustee

                                                                                                                         25   for the Certificateholders of CWALT, Inc., Alternative Loan Trust 2006-OA7,

                                                                                                                         26   Mortgage Pass-Through Certificates, Series 2006-OA7 (“Trustee”) and Defendant

                                                                                                                         27   Poshbaby LLC Series 3511 Desert Cliff #201 (“Poshbaby”) hereby stipulate and move

                                                                                                                         28   the Court for a two-week extension of time for Trustee to file a memorandum in


                                                                                                                              DMWEST #38228480 v1
                                                                                                                         1    opposition to the Motion for Summary Judgment [ECF No. 44] filed by Poshbaby on
                                                                                                                         2    September 5, 2019.
                                                                                                                         3            The original deadline for Trustee’s opposition to the Motion for Summary
                                                                                                                         4    Judgment is September 26, 2019. The proposed extended deadline is October 10,
                                                                                                                         5    2019.    The parties stipulate and agree that no party will be prejudiced by the
                                                                                                                         6    requested extension and that it is not sought for purposes of delay.
                                                                                                                         7            The parties accordingly stipulate and move the Court to extend the deadline
                                                                                                                         8    for Trustee to file a response to Poshbaby’s Motion for Summary Judgment to October
                                                                                                                         9    10, 2019.
                                                                                                                         10           Dated: September 24, 2019
                                                                                                                         11   BALLARD SPAHR LLP                              AYON LAW PLLC

                                                                                                                         12   By: /s/ Joseph Sakai                           By: /s/ Luis Ayon
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                 Joel E. Tasca, Esq.                            Luis A. Ayon, Esq.
                                                                                                                         13      Nevada Bar No. 14124                           Nevada Bar No. 9752
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                 Joseph P. Sakai, Esq.                          8716 Spanish Ridge Ave., Suite 115
                                                                                                                         14      Nevada Bar No. 13578                           Las Vegas, Nevada 89147
                                                                                                                                 1980 Festival Plaza Drive, Suite 900
                                                                                                                         15      Las Vegas, Nevada 89135                        Attorney for Defendant Poshbaby
                                                                                                                                                                                LLC Series 3511 Desert Cliff #201
                                                                                                                         16      Attorneys for Plaintiff The Bank of
                                                                                                                                 New York Mellon
                                                                                                                         17

                                                                                                                         18

                                                                                                                         19
                                                                                                                                                                       IT IS SO ORDERED.
                                                                                                                         20

                                                                                                                         21
                                                                                                                                                                       UNITED   STATESDISTRICT
                                                                                                                                                                       UNITED STATES    MAGISTRATE    JUDGE
                                                                                                                                                                                                  JUDGE
                                                                                                                         22                                            Dated: September 25, 2019.
                                                                                                                                                                       Dated:
                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                         2
                                                                                                                              DMWEST #38228480 v1
